Citation Nr: 0515328	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  05-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to a bilateral knee disorder.

3.  Entitlement to service connection for a neck disorder, 
claimed as secondary to a bilateral knee disorder.

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral legs, claimed as secondary to a 
bilateral knee disorder.

5.  Entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his February 2005 substantive appeal, the veteran 
indicated that he wanted to present testimony at a personal 
hearing before a Veterans Law Judge in Washington, DC.  That 
hearing was scheduled for May 25, 2005, but prior to the 
hearing the veteran revised his request and asked for a 
videoconference hearing at the RO.  His appeal is, therefore, 
being remanded for scheduling of the requested 
videoconference hearing.

Accordingly, the case is remanded for the following:

The RO should schedule a videoconference 
hearing at the RO.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


